DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/21 and 4/20/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display unit” and “a stopping unit” in claim 10 and “a display unit” and “a transmission unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2020/0336607 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0025] Next, a software configuration of the mobile terminal 100 will be described with reference to FIG. 3. FIG. 3 is a functional block diagram of software that is implemented by the CPU 201 reading the control programs stored in the ROM 202 or the storage 204.
[0037] FIG. 5 is a block diagram illustrating a software configuration of the MFP 110. The software is stored in the ROM 3030, for example, and executed by the CPU 3020.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiyama (JP 6451194; cited in IDS filed 4/20/22).

Regarding claim 1, Ichiyama teaches a method for an information processing apparatus configured to communicate with an image processing apparatus (terminal device 100 and MFP 300; ¶¶ 0001-0013, Fig. 1), the method comprising: 
displaying a screen of an application, wherein the screen corresponds to a screen displayed on a display unit of the image processing apparatus and is subjected to display control by the image processing apparatus (operation screen; ¶¶ 0036-0067, Fig. 5); and 
transmitting an instruction to stop the display control to the image processing apparatus (terminate communications; ¶¶ 0084-0085 and ¶ 0105) if a predetermined condition is satisfied in a state where the application is no longer operating as a user's operation target on the information processing apparatus (detect occurrence of event and ; ¶¶ 0041-0044, Fig. 4, ¶ 0055, and ¶ 0105).

Regarding claim 2, Ichiyama teaches the method according to claim 1, wherein the state where the application is no longer operating as the user's operation target on the information processing apparatus is a state where the application is no longer operating in a foreground state on the information processing apparatus (remote application shifts to background; ¶ 0044).

Regarding claim 3, Ichiyama teaches the method according to claim 1, wherein the state where the application is no longer operating as the user's operation target on the information processing apparatus is a state where the application is operating in a background state on the information processing apparatus (remote application shifts to background; ¶ 0044).

Regarding claim 4, Ichiyama teaches the method according to claim 1, wherein the state where the application is no longer operating as the user's operation target on the information processing apparatus is a state where the operation of the application is stopped (remote application becomes inactive; ¶ 0044).

Regarding claim 5, Ichiyama teaches the method according to claim 1, wherein the predetermined condition is a lapse of a predetermined time (time elapsed since remote application shifts to background; ¶ 0105).

Regarding claim 6, Ichiyama teaches the method according to claim 1, wherein the instruction to stop the display control is an instruction to disconnect communication for performing the display control (disconnect communication; ¶ 0105).

Regarding claim 7, Ichiyama teaches the method according to claim 1, wherein the application is an application configured to issue a print instruction or a scan instruction to the image processing apparatus (¶¶ 0029-0030).

Regarding claim 8, Ichiyama teaches the method according to claim 1, wherein the display control is control for displaying, on a display unit of the information processing apparatus, a same screen as the screen displayed on the display unit of the image processing apparatus (¶ 0037, Fig. 5).

Regarding claim 10, Ichiyama teaches a system comprising (¶ 0025, Fig. 1): 
an information processing apparatus (terminal device 100; ¶¶ 0026-0028, Fig. 2); and 
an image processing apparatus (MFP 300; ¶¶ 0029-0030, Fig. 3), 
wherein the system includes: 
a display control unit configured to perform display control so that a screen corresponding to a screen displayed on a display unit of the image processing apparatus is displayed on a display unit of the information processing apparatus (operation screen; ¶¶ 0036-0067, Fig. 5), and 
a stopping unit configured to stop the display control by the display control unit (terminate communications; ¶¶ 0084-0085 and ¶ 0105)  if a predetermined condition is satisfied in a state where an application operating on the information processing apparatus and configured to display the screen subjected to the display control by the display control unit is no longer operating as a user's operation target on the information processing apparatus (detect occurrence of event and ; ¶¶ 0041-0044, Fig. 4, ¶ 0055, and ¶ 0105).

Regarding claim 11, Ichiyama teaches the system according to claim 10, wherein if the predetermined condition is satisfied in the state where the application is no longer operating as the user's operation target on the information processing apparatus, an instruction to stop the display control by the display control unit is transmitted from the information processing apparatus to the image processing apparatus (terminate communications; ¶¶ 0084-0085 and ¶ 0105).

Regarding claim 12, Ichiyama teaches the system according to claim 10, wherein if the predetermined condition is satisfied in the state where the application is no longer operating as the user's operation target on the information processing apparatus, information indicating the state is transmitted from the information processing apparatus to the image processing apparatus, and the stopping unit stops the display control by the display control unit based on the transmitted information (terminate communications; ¶¶ 0084-0085 and ¶ 0105).

Claims 13 and 14 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 13 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiyama as applied to claim 1 above, and further in view of Imayoshi (JP 2016129299; cited in IDS filed 4/20/22).

Regarding claim 9, Ichiyama teaches the method according to claim 1, but does not explicitly teach wherein the information processing apparatus and the image processing apparatus establish a Virtual Network Computing (VNC) connection with each other, and the display control is control using VNC.
However, Imayoshi teaches wherein the information processing apparatus and the image processing apparatus establish a Virtual Network Computing (VNC) connection with each other, and the display control is control using VNC (¶ 0002 and ¶¶ 0022-0025, Fig. 1).
Ichiyama and Imayoshi are in the same field of endeavor of a system where an information processing apparatus communicates with an image processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ichiyama to use a Virtual Network Computing (VNC) connection as taught by Imayoshi. The combination improves the operability of the system by providing a well known technique to support remote operations between the apparatuses. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamura et al. (US 2018/0191917) teaches a remote support system including an image processing apparatus and an information terminal apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672